Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Doug Swartz (Reg. #: 37,739) on 03/17/2021.
The application has been amended as follows:

1. (Currently Amended) A computing device, comprising: 
a processor to: 
receive a query; 
identify at least one unique attribute based on at least one operation specified in the query or based on an attribute property associated with at least one relational table relevant to the query, the attribute property indicating uniqueness; 
 annotate a data structure representing the query, the data structure having nodes each associated with a respective relational table, the data structure modified to specify a subset of the nodes that are associated with the at least one unique attribute, wherein a portion of the nodes of the data structure are each associated with a sub-query and wherein annotating the data structure includes the processor modifying a sub-query data structure associated with each node of the portion of the nodes, each sub-query data structure modified based on the at least one unique attribute; and 
optimize the query based on the data structure modified to specify the subset.

2. (Previously Presented) The computing device of claim 1, wherein the processor is further to process the query, based on the subset of the nodes specified in the modified data structure as associated with the at least one unique attribute, to obtain results of the query.

3. (Canceled)  

4. (Previously Presented) The computing device of claim 1, wherein the query is optimized by optimizing the at least one operation specified in the query, the at least one operation being associated with the at least one unique attribute.

5. (Original) The computing device of claim 4, wherein the at least one operation includes at least one of an order by clause, a group by clause, and a join clause.

6. (Currently Amended) A method, comprising; 
receiving, by a computing device, a query; 
determining, by the computing device, at least one unique attribute based on at least one operation specified in the query or based on an attribute property associated with at least one relational table relevant to the query, the attribute property indicating uniqueness; 
accessing, by the computing device, a data structure representing the query, the data structure having nodes each associated with a respective relational table; 
annotating, by the computing device, the data structure to specify a subset of the nodes that are associated with the at least one unique attribute, wherein a portion of the nodes of the data structure are each associated with a sub-query and wherein annotating the data structure includes annotating a sub-query data structure associated with each node of the portion of the nodes, each sub-query data structure being annotated based on the at least one unique attribute; and 
generating, by the computing device, an optimization of the query based on the data structure annotated to specify the subset.


processing, by the computing device, the optimization of the query; and 
providing, by the computing device, results of the processing as a response to the query.

8. (Canceled)

9. (Original) The method of claim 6, wherein generating the optimization includes optimizing the at least one operation specified in the query, the at least one operation being associated with the at least one unique attribute.

10. (Original) The method of claim 9, wherein the at least one operation includes at least one of an order by clause, a group by clause, and a join clause.

11. (Currently Amended)	A non-transitory machine-readable storage medium storing instructions that, if executed by at least one processor of a computing device, cause the computing device to: 
receive a query; 
identify at least one unique attribute based on at least one operation specified in the query or based on an attribute property associated with at least one relational table relevant to the query, the attribute property indicating uniqueness; 
access a data structure representing the query, the data structure having nodes each associated with a respective relational table; 
 annotate the data structure to specify a subset of the nodes that are associated with the at least one unique attribute, wherein a portion of the nodes of the data structure are each associated with a sub-query and wherein modifying the data structure includes modifying a sub-query data structure associated with each node of the portion of the nodes, each sub-query data structure modified based on the at least one unique attribute; 
determine an optimization of the query based on the data structure modified to specify the subset; and 
process the optimization of the query.



13. (Canceled) 

14. (Original) The non-transitory machine-readable storage medium of claim 11, wherein the optimization is determined by optimizing the at least one operation specified in the query, the at least one operation being associated with the at least one unique attribute.

15. (Original) The non-transitory machine-readable storage medium of claim 14, wherein the at least one operation includes at least one of an order by clause, a group by clause, and a join clause.

16. (Previously Presented) The non-transitory machine-readable storage medium of claim 11, wherein the data structure represents a join graph for the query, wherein the join graph comprises edges that each connect two nodes, wherein each edge represents a distinct join in the join graph. 

17. (Currently Amended) The non-transitory machine-readable storage medium of claim 11, wherein  annotating the data structure comprises annotating each node with a set of attributes that are guaranteed to have unique values for that node.

18. (Previously Presented) The computing device of claim 1, wherein the data structure represents a join graph for the query, wherein the join graph comprises edges that each connect two nodes, wherein each edge represents a distinct join in the join graph. 

19. (Currently Amended) The computing device of claim 1, wherein  annotating the data structure comprises annotating each node with a set of attributes that are guaranteed to have unique values for that node.

20. (Previously Presented) The method of claim 6, wherein the data structure represents a join graph for the query, wherein the join graph comprises edges that each connect two nodes, wherein each edge represents a distinct join in the join graph.

21.	(New) The method of claim 6, wherein annotating the data structure comprises annotating each node with a set of attributes that are guaranteed to have unique values for that node.

Allowable Subject Matter
Reasons for Allowance
Claims 1, 2, 4-7, 9-12 and 14-21 are allowed.
The following is an examiner’s statement of reason of allowance.  Examiner’s updated search results.  The closest search result by the examiner was found to be Chen et al. (US 5,367,675) which teaches a data structure representation of query (QGM) (Col 5: lines 8-22 which is modified when a derivation tree of an intermediate results consisting of all the iterators that contribute to the intermediate result are created (Col 9: lines 27-33), Further teaching of a data structure representation of query (QGM) modification is taught by the NPL reference “Extensible Query Processing in Starburst” Fig 2a and 2b, 2a represents the original data structure and 2b is the modified data structure.  The Chen reference does not teach the amendments, “annotating the data structure… wherein a portion of the nodes of the data structure are each associated with a sub-query and wherein modifying the data structure includes modifying a sub-query data structure associated with each node of the portion of the nodes, each sub-query data structure modified based on the at least one unique attribute
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Ryes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159